Citation Nr: 1010709	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  06-38 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for hearing loss, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1963 to January 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of December 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
Veteran's claim for a rating in excess of 40 percent for his 
service-connected hearing loss disability.

In a rating decision dated in October 2009 the RO increased 
the rating for the Veteran's hearing loss disability from 40 
percent to 50 percent effective March 18, 2009. 


FINDING OF FACT

On March 8, 2010, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew his appeal for an increased 
rating for hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for an 
increased rating for hearing loss (currently rated at 50 
percent) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

In a rating decision dated in December 2005 the RO denied the 
Veteran's claim for a rating in excess of 40 percent for his 
service-connected hearing loss disability.  The Veteran 
appealed.  In a rating decision dated in October 2009 the RO 
increased the rating for the Veteran's service-connected 
hearing loss from 40 percent to 50 percent effective March 
18, 2009.

In correspondence dated March 8, 2010, the Veteran wrote as 
follows:

I am pleased with my last decision regarding 
my hearing loss.  Therefore, I am requesting 
to withdraw my pending appeal for hearing 
loss.

This writing clearly evinces the Veteran's desire to 
discontinue his appeal for an increased rating for his 
hearing loss disability.  There consequently remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review this appeal and it is dismissed.  38 
U.S.C.A. § 7105.


ORDER

The appeal concerning entitlement to an increased rating for 
hearing loss (currently rated at 50 percent) is dismissed.




____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


